OPINION — AG — ** SUBPOENA — COURT FUND — PAYMENT ** (1) BECAUSE IT IS NOT ENUMERATED IN 20 O.S. 1304 [20-1304](B) AND BECAUSE ITS PAYMENT FROM THE COURT FUND IS 'NOT' EXPRESSLY AUTHORIZED BY STATUTE, A FINANCIAL INSTITUTION'S COST OF DISCLOSING A CUSTOMER'S FINANCIAL RECORD MAY NOT PROPERLY BE PAID FROM THE COURT FUND. (2) BECAUSE SUCH EXPENSES RE NOT ENUMERATED IN 20 O.S. 1304 [20-1304](B) AND BECAUSE PAYMENT OF SUCH EXPENSES FROM THE COURT FUND IS NOT EXPRESSLY AUTHORIZED BY STATUTE, THE COST OF NOTICE BY PUBLICATION IN JUVENILE PROCEEDINGS AND TERMINATION OF PARENTAL RIGHTS PROCEEDINGS MAY 'NOT' PROPERLY BE PAID FROM THE COURT FUND. (3) IN JUVENILE PROCEEDINGS AND TERMINATION OF PARENTAL RIGHTS PROCEEDINGS, WHEN NOTICE IS GIVEN BY PUBLICATION, THE PARTY THAT FILES THE PETITION OR AFFIDAVIT FOR SERVICE BY PUBLICATION, UNDER 28 O.S. 156 [28-156] MUST DEPOSIT THE SUM  OF $25.00 TO COVER THE COST OF NOTICE BY PUBLICATION, AND, UNDER 10 O.S. 1124 [10-1124] REMAINS ULTIMATELY LIABLE FOR SUCH COSTS OF NOTICE BY PUBLICATION. (NOTIFICATION, NEWSPAPER, CIVIL PROCEDURE, BUSINESS RECORDS, BANK RECORDS) CITE: 6 O.S. 2203 [6-2203], 6 O.S. 2204 [6-2204], 6 O.S. 2206 [6-2206], 10 O.S. 1101 [10-1101], 10 O.S. 1105 [10-1105], 10 O.S. 1130 [10-1130], 12 O.S. 934 [12-934], 28 O.S. 156 [28-156], 28 O.S. 162 [28-162] (JEFF MIXON)